Cole, J.
The counsel for the garnishee has not furnished us with any briefs in this case, and we are ignorant of the points upon which he relies for a reversal of the judgment. Judgment was rendered against the garnishee upon his answer, and it does not exceed the amount of moneys which he admitted to be in his hands belonging to the railroad company. It is true there was no issue made upon the answer, nor do we suppose it was necessary when the plaintiff was willing to admit that the statements therein made by the garnishee as to his indebtedness to the company were according to the facts. There was surely no occasion for the trial of an issue, when nothing *192was controverted in tbe answer. It is stated upon tbe brief of tbe counsel for tbe ■ plaintiff, that it was claimed by the garnishee that tbe court never acquired jurisdiction of the corporation in tbe principal suit, and that the judgment against it was void. But, as be also adds, tbe record shows that tbe objection is untenable. It appears that the defendant was a railroad company, whose general office was not within this state, and also that it had property within the state, and the defendant was regularly proceeded against by attachment and service of summons as prescribed by the statute. The court below clearly acquired by its proceedings jurisdiction of the defendant corporation.
It further appears that the principal suit was brought to recover for injuries done to the plaintiff’s wife while attempting to get aboard the defendant’s cars at a station in Michigan. It was doubtless an action sounding in tort, for an injury inflicted in another state, but still one transitory in its character and triable by the courts of this state. This proposition is in accordance with reason, and is amply sustained by the authorities to which we are referred on the brief of the counsel for the plaintiff. Those authorities establish the doctrine that courts of .general jurisdiction entertain actions for personal injuries even where the act complained of was committed in another state. And as we are unable to discover any error in the proceedings in the circuit court, the judgment against the garnishee must be affirmed.
By the Court — Judgment affirmed.